    CASE 0:20-cv-01904-PAM-BRT Document 54 Filed 09/08/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MINNESOTA


                                       :
301, 712, 2103 AND 3151 LLC; 12        :
TWENTY-SECOND AND 1827 LASALLE         :
LLC; 137 EAST SEVENTEENTH STREET       :
LLC; 1522 LASALLE AVENUE LLC; 1728     :
SECOND AVENUE AND 1801 THIRD           :
AVENUE LLC; 1806 AND 1810 THIRD        :
AVENUE LLC; 1816, 1820 AND 1830        :
STEVENS AVENUE LLC; 1817 SECOND        :
AVENUE LLC; 1900 AND 1906 CLINTON      :
AVENUE LLC; 1924 STEVENS AVENUE        :
LLC; 2020 NICOLLET AVENUE LLC;         :
2101 THIRD AVENUE LLC; 2323 AND        :
2401 CLINTON AVENUE LLC; 2417, 2423    :
AND 2439 BLAISDELL AVENUE LLC;         :
2427 BLAISDELL AND 2432 FIRST          :
                                           CIVIL ACTION NO. 20-cv-1904
AVENUE LLC; 25 TWENTY-FIFTH            :
                                           (PAM/BRT)
STREET LLC; 2535 CLINTON AVENUE        :
LLC; 2545 BLAISDELL AVENUE LLC;        :
                                           DECLARATION OF THOMAS
2609 HENNEPIN AVENUE LLC; 2633         :
                                           FLETCHER IN SUPPORT OF
PLEASANT AVENUE LLC; 2720              :
                                           MOTION FOR PRELIMINARY
PILLSBURY AVENUE LLC; 2738 AND         :
                                           INJUNCTION
2750 PILLSBURY AVENUE LLC; 2809        :
PLEASANT AVENUE LLC; 600               :
FRANKLIN AVENUE LLC; AMY SMITH;        :
BLAISDELL 3322, LLC; BLOOMINGTON       :
4035, LLC; BRYANT AVENUE               :
PROPERTIES LLC; COLFAX                 :
APARTMENTS LLC; DUPONT                 :
PROPERTIES LLC; FLETCHER               :
PROPERTIES, INC.; FRANKLIN VILLA       :
PARTNERSHIP, L.L.P.; FREMONT           :
APARTMENTS, LLC; FREMONT               :
TERRACE APARTMENTS, L.L.C.;            :
GARFIELD COURT PARTNERSHIP,            :
L.L.P.; GASPARRE NEW BOSTON            :
SQUARE, LLC; GATEWAY REAL              :
ESTATE, L.L.C.; JEC PROPERTIES, LLC;
LAGOON APARTMENTS, LLC; LL LLC;
CASE 0:20-cv-01904-PAM-BRT Document 54 Filed 09/08/20 Page 2 of 6
CASE 0:20-cv-01904-PAM-BRT Document 54 Filed 09/08/20 Page 3 of 6
CASE 0:20-cv-01904-PAM-BRT Document 54 Filed 09/08/20 Page 4 of 6
CASE 0:20-cv-01904-PAM-BRT Document 54 Filed 09/08/20 Page 5 of 6
CASE 0:20-cv-01904-PAM-BRT Document 54 Filed 09/08/20 Page 6 of 6
